Citation Nr: 0025197	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-06 718	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the October 
31, 1995, Board decision, which denied a claim of entitlement 
to service connection for the cause of the veteran's death.  


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  

This matter comes before the Board from a motion from the 
moving party for revision or reversal on the grounds of clear 
and unmistakable error (CUE) of an October 1995 Board 
decision that denied service connection for the cause of the 
veteran's death.


FINDING OF FACT

Service connection for the cause of the veteran's death was 
denied by the Board in an October 1995 decision.  That 
decision was affirmed by the United States Court of Appeals 
for Veterans Claims, which decision was affirmed, in turn, by 
the United States Court of Appeals, Federal Circuit.  


CONCLUSION OF LAW

The requirements for a motion for revision of a decision 
based on clear and unmistakable error have not been met; 
therefore the motion is dismissed with prejudice to refiling.  
38 C.F.R. § 20.1400(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 31, 1995 decision, the Board denied entitlement 
to service connection for the cause of the veteran's death.  
The appellant was notified of the decision, and she appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court").  The Court affirmed the decision of the Board.  See 
Winsett v. West, 11 Vet. App. 420 (1998).  Reconsideration 
was denied by the Court in November 1998 and December 1998.  
The appellant then requested review of the Court's decision 
by the United States Court of Appeals, Federal Circuit 
(hereinafter "Federal Circuit").  The Federal Circuit 
reviewed the claim and affirmed the decision of the Court.  
See Winsett v. West, No. 99-7039 (U.S. Ct. App. Fed. Cir. 
Oct. 12, 1999), cert. denied, 120 S. Ct. 1251 (2000).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

All final Board decisions are subject to revision on the 
basis of whether clear and unmistakable error exists, except:  
(1) Those decisions which have been appealed to and decided 
by a court of competent jurisdiction; and  (2) Decisions on 
issues which have subsequently been decided by a court of 
competent jurisdiction.  38 C.F.R. § 20.1400(b).  

With respect to whether the veteran has filed a motion in 
accordance with 38 C.F.R. § 20.1404 (1999), the Board finds 
that it need not address the validity of the veteran's claim. 
Rule 1400 [38 C.F.R. § 20.1400(b)(1) (1999)] states that a 
Board decision may be reviewed to determine whether clear and 
unmistakable error exists unless that Board decision was 
appealed and decided upon by a court of competent 
jurisdiction.  The veteran appealed the Board's October 1995 
decision to the Court. The Court, as reported above, issued a 
decision on the merits of the Board's decision that affirmed 
the Board's decision.  The Court's decision was affirmed by 
the Federal Circuit.  The Supreme Court of the United States 
decided not to review this decision.  Since the Board 
decision has been appealed and decisions have been rendered 
concerning the Board's decision by courts of competent 
jurisdiction, the appellant may not bring a motion to revise 
the Board's 1995 decision to deny service connection for the 
cause of the veteran's death.  The regulations provide that 
all final Board decisions are subject to revision except 
decisions on issues which have subsequently been decided by a 
court of competent jurisdiction.  

The moving party's action fails to comply with the 
requirements set forth in 38 C.F.R. § 1400(b)(1) and (2).  
Therefore, the motion is dismissed with prejudice.


ORDER

The motion is dismissed with prejudice to refiling.  


		
	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals

 


